Citation Nr: 1434647	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 for bilateral flat feet prior to April 12, 2011.  

2.  Entitlement to an increased rating for the Veteran's service-connected bilateral flat feet on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2008.  The Veteran also testified at a hearing before the 
Board in September 2011.  The Board remanded the Veteran's increased rating claim for additional development in December 2011.  In an April 2013 decision, the Board denied a rating in excess of 10 percent for bilateral flat feet for the period prior to April 12, 2011; granted a rating of 50 percent effective April 12, 2011; and remanded the issue of entitlement to an increased rating for the Veteran's service-connected bilateral flat feet on an extraschedular basis.
.  
The Veteran appealed the Board's denial of a rating in excess of 50 percent for bilateral flat feet prior to April 12, 2011, to the United States Court of Appeals for Veteran Claims (Court).  The Court granted an Order in April 2014 which granted a Joint Motion for Partial Remand with regard to the issue of whether a rating in excess of 50 percent for bilateral flat feet was warranted prior to April 12, 2011.    

The Board notes that although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has specifically testified that he is not seeking individual unemployability due to his service-connected bilateral flat feet disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A February 2012 rating decision granted service connection for degenerative joint disease of the left and right ankles.  Each ankle is assigned a noncompensable evaluation, effective February 7, 2012.


FINDINGS OF FACT

1.  Prior to November 16, 2010, the Veteran's service-connected bilateral flat feet were manifested by complaints of pain and objective evidence of tenderness; his condition was not manifested by marked deformity, callosities, or marked inward displacement and severe spasm of the tendo achillis on manipulation, and was no more than "moderate" in degree.

2. Since November 16, 2010, the Veteran's service-connected bilateral flat feet are manifested by complaints of pain and objective evidence of tenderness; his condition is manifested by marked deformity and, overall, is "pronounced" in degree.

3.  The Veteran's service-connected bilateral flat feet do not present such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extraschedular basis.


CONCLUSIONS OF LAW

1.  Prior to November 16, 2010, the criteria for the assignment of a schedular rating in excess of 10 percent for bilateral flat feet have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).
 
2.  Since November 16, 2010, the criteria for the assignment of a schedular rating of 50 percent for bilateral flat feet have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

3.  The criteria are not met for an increased rating for service-connected bilateral flat feet on an extraschedular basis during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims decided herein with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2006, October 2008, December 2011, and April 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained VA examinations and referred the case to the VA Director of Compensation and Pension Service for consideration of whether an extraschedular rating was warranted.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty under the Veterans Claims Assistance Act of 2000.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating - Schedular Considerations

The Veteran claims that his service-connected bilateral flat feet warrant a 50 percent rating prior to April 12, 2011.  

At an August 2007 VA examination, the Veteran reported bilateral foot pain from his arch to his heel with swelling at times.  He denied treatment or hospitalizations for his feet.  Physical examination of the left and right feet revealed no objective evidence of painful motion, tenderness, instability, or weakness and no objective evidence of swelling of the right foot but swelling of the arch and heel of the left foot was noted.  There was inward bowing bilaterally correctable with manipulation with no pain on manipulation.  There was no forefoot malalignment, midfoot malalignment, and no pronation.  There was no objective evidence of any other foot deformity.  The Veteran's gait was reported to be normal with no tenderness on palpation of the arches of the bilateral feet.  X-rays of the left and right foot revealed pes planus.  The examiner indicated that the Veteran was employed as a nurse's assistant part-time with no problems and no days of work lost in the past twelve months due to his bilateral foot disability.  The examiner reported that the Veteran's service-connected bilateral flat feet had no significant effects on his general occupation. 

At a December 2008 hearing before a DRO, the Veteran testified that his job at a nursing home required a lot of walking and standing and he often had to rest due to foot pain.  He indicated that he missed work for foot swelling at times.  The Veteran reported that he only wears sneakers because shoes hurt his feet.  He stated that he has been written up at work for not performing his job duties and that he is often assigned sedentary jobs to accommodate his foot disability.  The Veteran testified that his foot disability has hindered his promotion potential at work. 

At a January 2009 VA examination, the Veteran reported pain, swelling, fatigability, and lack of endurance.  He indicated that he is able to walk one-quarter of a mile and stand for fifteen to thirty minutes.  The Veteran uses a cane for increased pain especially of the left foot with prolonged weightbearing.  Physical examination of the left foot revealed evidence of painful motion, swelling, tenderness, weakness, and abnormal weight bearing and no evidence of instability.   There was no skin or vascular foot abnormality and normal weight bearing, normal midfoot alignment, and no pronation.  There was pain with dorsiflexion.  Physical examination of the right foot revealed evidence of abnormal weight bearing and no evidence of painful motion, tenderness, and weakness.  There was no skin or vascular abnormality, normal weight bearing, normal forefoot alignment, normal midfoot alignment, and no pronation.  There was no pain on manipulation.  The Veteran was noted to walk with a crutch to take weight off his painful feet three times a week.  The examiner indicated that the Veteran's bilateral foot disability had significant effects on his occupational activities.  The Veteran was noted to work as a nurse's aide part-time and he indicated that had not lost any time from work in the past twelve months due to his foot disability. 

VA outpatient treatment reports reflect that the Veteran reported bilateral ankle pain and swelling on November 16, 2010.  A VA podiatrist assessed the Veteran with severe pes planus of the bilateral feet and abnormal pronation of the bilateral feet at that time.  In January 2011, the Veteran's feet were scanned for custom orthotics and he was again assessed with severe pes planus of the bilateral feet and abnormal pronation of the bilateral feet.  In April 2011, a podiatrist documented severe pes planus and severe pronation due to pes planus.  The Veteran's shoes were fitted with orthotics at that time.

At a September 2011 hearing before the Board, the Veteran indicated that he did not wish to raise a claim of individual unemployability as part of his claim for an increased rating.  The Veteran testified that his feet have gotten worse over the years.  He indicated that his foot symptomatology consists of constant swelling.  He indicated that he also uses inserts for his sneakers and he has different inserts for different shoes.  The Veteran reported that he was able to walk one city block without pain and that he uses a cane for stability.  The Veteran indicated that he no longer works as a nurse's aide due to his foot disability.  He indicated that he receives treatment for his feet at VA.  His spouse testified that she takes care of most household duties and that the Veteran is unable to play with his children for long periods of time or take walks due to his foot disability.  The Veteran testified that his left foot symptomatology is worse than his right and he has discolored skin on his ankles. 

At a February 2012 VA examination, the Veteran reported bilateral foot pain causing ankle pain.  The Veteran indicated that he stopped working as a nurse's aide three years prior to the examination.  He reported that he was required to do much of the heavy lifting at work and his foot disability impeded his ability to perform his job.   The Veteran reported that orthotics slightly alleviated his ankle and foot pain.   Physical examination revealed pain on use and on manipulation of both feet, swelling on use of both feet, and no characteristic calluses.  The Veteran's symptoms were not relieved by arch supports and there was not extreme tenderness of the plantar surface of both feet.  The Veteran had decreased longitudinal arch height and there was objective evidence of marked deformity of the foot bilaterally.   There was marked pronation of the feet and the condition is improved with orthopedic shoes.  The examiner noted that the weight-bearing line fell over or was medial to the great toe bilaterally.  There was bilateral inward bowing of the Achilles tendon bilaterally and marked inward displacement and severe spasm of the Achilles tendon was improved with orthopedic shoes or appliances.  The Veteran was noted to ambulate with a cane regularly and with bilateral orthotic inserts constantly.  The examiner indicated that the Veteran's bilateral flat feet impact his ability to work because of severe inward pronation of both feet which has caused increasing pain.  The examiner noted that most flat feet are mild but the Veteran is an exception with severe flat feet causing severe inward pronation of both feet and secondary abnormal pressure on both ankles resulting in mild degenerative joint disease (DJD).   The examiner indicated that the Veteran's pain and functioning have become gradually worse and resulted in the Veteran's inability to be gainfully employed to work as a certified nursing assistant (CNA).  The Veteran was noted to be able to perform sedentary work but was not trained for any type of sedentary work. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

 The Veteran's bilateral flat feet have been rated under Diagnostic Code 5276 which pertains to acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).   Under Diagnostic Code 5276, a 10 percent evaluation is for application when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet bilaterally or unilaterally.  A 30 percent evaluation is for application when there is severe bilateral disability evidenced by marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is for application when there is pronounced bilateral disability evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances. 

The Board must also consider factors such as lack of normal endurance, functional loss due to pain, and pain on use, including pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A.  Period Prior to November 16, 2010

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of a schedular rating in excess of 10 percent for bilateral flat feet for the period prior to November 16, 2010. 

Although the Veteran has consistently described experiencing pain and there is objective evidence of pain, tenderness, weakness, and abnormal weight bearing, the record does not show that his condition is manifested by objective evidence of marked deformity.  For the relevant time period, the record is devoid of any evidence of callosities, and there is no indication of marked inward displacement and severe spasm of the tendo achillis on manipulation.  In the absence of manifestations required for a higher evaluation, the Board finds that the weight of the evidence is against the assignment of a higher schedular evaluation for the time period prior to November 16, 2010.

The Board has also considered whether application of any other Diagnostic Codes is appropriate.  However, as the Veteran's disability has not been manifested by bilateral weak foot, acquired claw foot, anterior metatarsalgia, unilateral hallux valgus, severe unilateral hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries, Diagnostic Codes 5277-5284 are not for application.  38 C.F.R. § 4.71a .  Further, DC 5276 provides ratings for acquired flatfoot, the Veteran's specific disability.

B.  Period Since November 16, 2010

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the Veteran's flat feet warrant a 50 percent rating from November 16, 2010.

 The VA outpatient treatment reports reflect that the Veteran's bilateral flat feet were described as severe with abnormal pronation in November 2010.  The February 2012 VA examiner indicated that the Veteran had pain on use and on manipulation of both feet and swelling on use of both feet.  The Veteran's symptoms were not relieved by arch supports, there was objective evidence of marked deformity of the foot bilaterally, and marked pronation of the feet improved with orthopedic shoes.  The examiner described the Veteran's bilateral flat feet disability as severe.  Although the evidence does not reflect characteristic callosities, the Veteran's symptomatology for his service-connected bilateral flat feet more closely approximates the criteria for a 50 percent rating from November 16, 2010.  The Board notes that 50 percent is the maximum schedular benefit under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  

The Board has also considered whether application of any other Diagnostic Codes is appropriate.  However, as the Veteran's disability has not been manifested by bilateral weak foot, acquired claw foot, anterior metatarsalgia, unilateral hallux valgus, severe unilateral hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries, Diagnostic Codes 5277-5284 are not for application.  38 C.F.R. § 4.71a.

III.  Increased Rating - Extraschedular Consideration

Generally, pursuant to the VA rating schedule, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

 In addition, however, under 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

 In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

 In the present case, as noted above, the Veteran has been denied a rating in excess of 10 percent prior to November 16, 2010, and granted an increased rating of 50 percent for bilateral flat feet effective November 16, 2010, under direct application of the provisions of the VA rating schedule.  The remaining question is the propriety of an extraschedular rating for the Veteran's disability under 38 C.F.R. § 3.321(b)(1).

As noted, the Veteran's service-connected bilateral flat feet are rated as 10 percent disabling prior to November 16, 2010, and as 50 percent disabling since that date under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent evaluation is for application when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet bilaterally or unilaterally.  A 30 percent evaluation is for application when there is severe bilateral disability evidenced by marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is for application when there is pronounced bilateral disability evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances. 

The Board herein incorporates the evidence described above with regard to the VA examinations dated in August 2007, January 2009, and February 2012, the relevant VA treatment records reported above, the DRO hearing transcript dated in December 2008, and the September 2011 video conference hearing transcript reported above.  

In a January 2010 statement, the Veteran indicated that he was unable to return to work due to chronic pain in his knees and ankles and arthritis in his knees, fingers, and ankles.  

Following the April 2013 Board remand, the Appeals Management Center (AMC) submitted the Veteran's claim to the Director, Compensation and Pension Service (Director), for consideration of entitlement to an extraschedular rating for bilateral flat feet.  In a decision dated in June 2013, the Director reviewed the relevant evidence of record including the VA examinations and VA treatment reports and determined that the medical evidence supports the conclusion that the Veteran's bilateral flat feet disability is adequately evaluated under the rating schedule as the evidence does not show hospitalizations for any extended periods of time due to bilateral flat feet, the totality of the evidence does not establish that the Veteran's bilateral flat feet disability is the cause of his unemployment, and the Veteran's service-connected bilateral flat feet is not so exceptional or unusual as to render the regular rating standards impractical.   

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.71, Diagnostic Code 5276 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  The predominant symptoms of pain, swelling, and marked pronation are already wholly addressed by the relevant Diagnostic Code.  The Board is still mindful however of the Veteran's lay assertions that he was unable to perform all of his duties as a nursing assistant/CNA due to his service-connected bilateral flat feet, and of the need for direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims. 

To this effect, as articulated under Thun, there is a three-step procedure to determine if entitlement to an extraschedular rating is warranted.  The initial two steps are preliminary requirements for the Board to refer a case to the VA Director, Compensation and Pension Service.  The first step requires indication of an exceptional disability picture such that the existing rating criteria are inadequate.  The second step requires a disability picture involving other related factors such as marked interference with employment or frequent periods of hospitalization.

It is with consideration of the June 2013 opinion rendered by the office of the Director, Compensation and Pension Service, and with strong supporting information taken from the remaining competent evidence of record, that the Board determines ultimately that an extraschedular evaluation is not assignable in this case.  Through the opinion given, the Veteran's bilateral flat feet were deemed not to warrant an extraschedular rating.  The Board acknowledges the January 2009 VA examiner's opinion which indicated that the Veteran's bilateral flat feet would have significant effects on his occupation.  This finding, however, is not tantamount to marked interference with employment and the Veteran was noted to have not missed any work due to his feet at that time.  Additionally, while the February 2012 VA examiner indicated that the Veteran's pain and functioning had become gradually worse and resulted in the Veteran's inability to be gainfully employed to work as a CNA, the examiner specifically noted that the Veteran was able to perform sedentary work.  Although the examiner noted that the Veteran was not trained to perform sedentary work, at the DRO hearing in 2008, the Veteran testified that he was often assigned sedentary jobs while he was working to accommodate his foot disability.  The Veteran also submitted a statement in January 2010, and specifically noted that the cause of his unemployment was due to pain in his knees and ankles, and arthritis in his knees, fingers, and ankles with no reference to his feet.  None of the other medical evidence of record indicates that the Veteran's bilateral flat feet result in marked interference with employment.  The Board agrees with the June 2013 opinion and, moreover, finds it wholly persuasive in light of what the supporting medical evidence shows.  The Board does not doubt that the service-connected flat feet  resulted in some meaningful impact upon the Veteran's occupational functioning when he was working, but as to a marked interference in employment, this is not shown in light of the medical opinions of record, or the circumstances of this particular case.  Aside from employability, the Veteran also has not had any periods of hospitalization resulting from service-connected bilateral flat feet, or other factors that would contribute to a particularly acute or unusual disability picture.

The Board acknowledges that the Veteran is competent to report that he had bilateral foot symptoms which limited his ability to perform his job duties.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced bilateral foot symptomatology which limited his ability to perform his job duties.  The Board finds that the Veteran's report that his bilateral flat feet limited his ability to perform his job duties is credible.

However, although the Veteran contends his service-connected bilateral flat feet render him incapable of performing his job duties as a CNA and result in marked interference with his employment, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In fact, a September 2009 VA outpatient record contains the Veteran's history that he could not perform work duties as a CAN due to bilateral knee pain and instability.  The Veteran's lay assertions are not deemed credible to establish that his service-connected bilateral flat feet results in marked interference with employment.    

The Board does not dispute that the bilateral flat foot disability does interfere with employment.  This is recognized in the assignment of a 10 percent rating prior to November 16, 2010, and a 50 percent rating since that date.  Although the Veteran has reported that his service-connected bilateral flat feet resulted in marked interference with employment, the February 2012 VA examiner specifically found that the Veteran could perform sedentary work and the Veteran indicated that when he was working he was often assigned sedentary tasks.  Consequently, there was not marked interference with employment because the Veteran could still perform job duties required when he was working as a CNA.  The Board finds the medical findings/opinions to be the most probative evidence of record as to whether there is marked interference with employment as a result of the service-connected bilateral flat feet.  The Board finds the Veteran's testimony competent, but not credible, in making this determination.  The Board finds the medical evidence set out above has greater probative value than the Veteran's lay testimony.

Accordingly, the claim for entitlement to an increased rating for bilateral flat feet on an extraschedular basis is denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 for bilateral flat feet prior to November 16, 2010, is denied.  

Entitlement to a 50 percent rating for bilateral flat feet from November 16, 2010, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an increased rating for the Veteran's service-connected bilateral flat feet on an extraschedular basis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


